Citation Nr: 1760516	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a respiratory/pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and to include as secondary to exposures to asbestos, volcanic ash and/or chemicals during a gas chamber drill.  


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from February 1952 to February 1954.  During the appeal, the Veteran passed away in December 2016.  The appellant in this case is the Veteran's surviving spouse, who was substituted as the claimant in October 2017.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

This case was initially before the Board in May 2015, at which time the Board reopened service connection for a respiratory disorder and remanded that case for additional development; the case was again remanded for additional development in May 2016.  The respiratory claim has been returned to the Board at this time for further appellate review.  


FINDINGS OF FACT

1.  The Veteran did not have pleural asbestosis;  the Veteran's COPD did not have onset during active service, was not caused by active service, and did not manifest until many years after separation from active service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a respiratory disorder have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

On appeal, the appellant has contended that service connection for the Veteran's respiratory disorder is warranted because he was exposed to asbestos during trips on a vessel during his period of service.  Additionally, it was contended that during that deployment, the Veteran was also exposed to volcanic ash while he was in Hawaii; in support of this contention, the Veteran submitted several treatise documents regarding volcanic ash and its effects on respiratory conditions.  Finally, the Veteran also contended that during military service he participated in a drill exercise in a gas chamber and he was exposed to gas which caused his respiratory condition.  

In a September 2011 statement, the Veteran indicated that he lived in Colorado after discharge from service and that every year he had pneumonia or bronchitis; he stated that he had a black spot and scar tissue on the bottom of his right lung.  He further indicated that after leaving Colorado for New Mexico, his respiratory condition improved, although he still had a lot of congestion.  The appellant also stated in a September 2011 statement that the Veteran had problems with congestion and coughing for the last 50 years.  

Turning to the evidence of record, the Board has reviewed the Veteran's service treatment records; the Veteran's respiratory system and lungs were normal on enlistment in January 1952, as well as during his separation examination in February 1954; on enlistment, however, the Veteran did note that he had a history of chronic or frequent colds, although he denied any history of other respiratory symptoms such as chronic cough, asthma or shortness of breath.  The intervening service treatment records are void for any complaints of, treatment for, or diagnosis of any respiratory or pulmonary symptoms or disorders.  

A review of the Veteran's VA treatment records generally documents that he was followed for sleep apnea and a cough.  

In the December 2011 private treatment record, Dr. C.P.H. noted that the Veteran had a cough and congestion every day, more at night than during the day and had shortness of breath with exercise; historically, he had pneumonia and whooping cough as a child, followed by repeated bouts of pneumonia before moving to New Mexico.  He began using an inhaler 15 years ago, after having congestive heart failure.  Dr. C.P.H. noted that the Veteran was exposed to "gas," asbestos and volcanic ash during military service; he was also not to have served as a maintenance man on the Navajo Reservation for 23 years.  After examination, including a pulmonary functions test showing normal flow rates but air trapping and normal diffusion, the Veteran was diagnosed with mild COPD with air trapping and possible pleural asbestosis, although Dr. C.P.H. indicated that he needed a CAT scan to evaluate the asbestosis diagnosis more completely.  Dr. C.P.H. further concluded that the Veteran had "trivial respiratory findings despite his whooping cough [and] pneumonia as a child, and his multiple exposures.  He does have significant symptoms, I believe, from his congestive heart failure and diabetes."  

VA attempted several times to obtain a VA examination of the Veteran, although the appellant cancelled those examinations due to the Veteran's inability to travel as a result of his nonservice-connected medical conditions.  Following the May 2016 remand, the AOJ obtained an addendum opinion regarding a nexus to service in November 2016.  That examiner opined that the Veteran's respiratory disorder was less likely than not related to military service; that examiner concluded as follows:  

Review of the Veteran's military medical records does not support the presence of significant pulmonary injury while in the military service.  Dr. [C.P.H. in December 2011] noted the Veteran stated he had been exposed to asbestos on board ships while he was being transported as a Marine on 4 crossings of the Pacific from the U.S. to Japan between [19]52 and [19]54.  He also noted that he was exposed to volcanic ash while on maneuvers in 1953 during training.  He has lived 22 years on the Navajo reservation.  As a Marine in the 1950s, when transp[or]ted via Navy ships he would have been near asbestos, but would not be expected to have experienced a significant exposure to asbestos as he would not normally be involved in disruption of asbestos or near disruption of asbestos necessary to create a respiratory hazard.  There is inadequate information provided to suggest a significant pulmonary insult from volcanic dust while on maneuvers in Hawaii.  He did have multiple pneumonias as a baby and later (Per Dr. [C.P.H.]'s history).  He was also noted to have worked in construction and as a carpenter for years after leaving the military.  He had esophageal reflux (documented in 2009).  He smoked early on, but quit in 1954.  Imaging studies were unremarkable for significant scarring (Chest x-rays [in February 2014, February 2009, December 2007, April 1993, March 1952 and January 1952]) other than the Veteran's [January 2015] CT scan of the abdomen and pelvis that incidentally revealed "moderate scarring suggested lung bases."  A [February 2009] CT angiogram chest made no mention of pulmonary scarring.  Dr. [C.P.H.] diagnosed mild COPD and mentioned probable plural asbestosis and noted a need to perform a CAT scan to more fully evaluate per his [December 2011] entry.  (There is no record of the Veteran having obtained that study[.])  The Veteran was noted to have cough potentially caused by Lisinopril medication [In January 2010].  As the imaging studies provided inadequately confirm a diagnosis of COPD the evidence provided to not show adequate spirometry evidence, is not clear what basis for this diagnosis was other than the Veteran had been using an inhaler for 15 years.  It appears the Veteran was a carpenter for roughly 22 years.  Wood dusts are known to potentially cause asthma, often with a prolonged latency before onset of symptoms.  (Ladou J, Occupational & Environmental Medicine, 4th ed., 2007).  A nuclear stress test and echocardiogram performed [in January 2011] revealed severe ischemic cardiomyopathy with dysynchronous wall movement and an ejection fraction of only 20%.  The Veteran's heart was noted to have multivessel coronary artery disease with stenting of the LAD and cicumflex arteries.  He was noted to have left bundle branch bloc and class II-III heart failure with chronic atrial fibrillation.  Per his [June 2016] entry, he has a history of coronary artery disease, an automatic cardioverter/defibrillator, atrial fibrillation, an atrial septal defect, cardiomyopathy, congestive heart failure, and endocardial cushion defect, and sleep apnea.  Assessment: The Veteran's symptoms of hypoxia and dyspnea are most probably primarily due to his heart conditions and to a lesser extent, his sleep apnea.  His scarring to his lungs has not been well characterized, but he is not presently able to travel to the [Salt Lake City VA Medical Center] to obtain a more definitive study.  His scarring found incidentally on CT may be secondary to one or more of his numerous past pneumonias, but the CT report was not clear as to whether the scarring was pleural or interstitial.  There is inadequate evidence to suggest the presence of a pneumoconiosis.  If the Veteran was performing carpentry/construction work for 23 years on the Navajo reservation, he may have had significant exposure to dusts that could cause a pneumoconiosis and very possibly was exposed to wood dusts that could induce asthma.  It appears less likely than not that the Veteran's pulmonary scarring was caused by one of the alleged exposures during his time in the military service.

Based on the foregoing evidence, the Board finds that service connection is not warranted at this time.  The Board acknowledges that Dr. C.P.H., diagnosed the Veteran with mild COPD and possible pleural asbestosis.  However, the Board does not find that the asbestosis diagnosis is appropriate and valid at this time; as noted by Dr. C.P.H., he rendered that diagnosis, but made it contingent on additional testing.  Confirmatory testing which definitively found pleural asbestosis was never completed.  No other doctor ever diagnosed the Veteran with any asbestosis disorder during the appeal period, and the November 2016 examiner found that such a diagnosis was not appropriate.  

Therefore, the although COPD is a current disability during the appeal period, the evidence of record weighs against a finding that the Veteran was actually diagnosed with pleural asbestosis at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

Although the Veteran is shown to have a current disability, the diagnosis of COPD is not shown to have been diagnosed during service or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  This is unfavorable to the claim.

Turning to asbestos exposure, as noted by the November 2016 examiner, merely being near asbestos is not the same as exposure to asbestos such that there was an asbestos-related injury.  In this case, the Veteran nor the appellant has demonstrated that the Veteran-whose military occupational specialty, as noted on his Form DD-214, was as a small arms proof technician-served in a military occupational specialty in which he would have come in contact with disturbed asbestos that would create the hazardous condition necessary for exposure to asbestos to create a pulmonary/respiratory injury.  Moreover, as noted above, the evidence of record is does not support a finding of any asbestosis disorder, further weighing against a finding of any asbestos exposure during service.  

In short, the Veteran and the appellant in this case have not demonstrated either an asbestos-related pulmonary/respiratory disorder was ever diagnosed during his lifetime, or that the Veteran was ever exposed to asbestos such that it would have resulted in an asbestos-related pulmonary/respiratory injury (i.e., disrupted or disturbed asbestos); instead, the Veteran and the appellant merely alleged that he was "exposed" to undisturbed asbestos aboard ships or in buildings during service.  The Board cannot find that such demonstrates that the Veteran was exposed to asbestos as a result of his military service as to constitute an "in-service injury" in this case.  

Next, the Board notes that there is no evidence in either the Veteran's service treatment or personnel records to demonstrate that he underwent any drill exercise during service in which he was exposed to "gas."  The Board, therefore, finds that the evidence of record does not support such exposure at this time.  

It is recognized that the Board previously requested an opinion related to such exposure in the May 2016 remand directives and the November 2016 examiner did not so discuss that exposure in the addendum opinion.  Such an opinion is not able to be rendered at this time.  Even if the Board were to attempt to obtain such an opinion on remand, because VA is no longer able to obtain clarification from the Veteran-due to his death-and there is no evidence of record as to what type of gas the Veteran allegedly exposed to during service, a remand in this case would not produce an adequate medical opinion.  Any such opinion would necessarily be based on exposure, of an unknown amount, to some unidentified gas.  An opinion based on such unknowns would not be probative.

Additionally, in light of the Board's finding above that the evidence does not support a finding of any exposure to "gas" during military service, the appellant is not prejudiced in this case.  Thus, the Board finds that the November 2016 VA examiner substantially complied with the Board's previous remand directives in this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, although the Veteran's service personnel records demonstrate that the Veteran was present in Hawaii during his period of military service, there is no specific evidence of record that demonstrates he was exposed to volcanic ash in the air during that period of time.  

However, even if the Board were to assume such exposure in this case, the Board is compelled to find that the Veteran's current respiratory disorder was not caused by his military service, to include any volcanic ash exposure therein.  Both Dr. C.P.H. and the November 2016 VA examiner considered the alleged exposures, including asbestos and "gas" exposures, and both of those doctors found that the Veteran's respiratory disorder was more likely related to his nonservice-connected heart and diabetes disorders.  

In particular, Dr. C.P.H. indicated that the Veteran's respiratory disorder was "trivial," even when considering his multiple exposures prior to, during and subsequent to military service; rather, Dr. C.P.H. indicated that the Veteran's respiratory symptoms were more likely caused by his significant heart and diabetes disorders.  Likewise, the November 2016 VA examiner post-service exposures to wood dusts and other exposures as a maintenance man, as well as his nonservice-connected heart disorder, were more likely causes of his respiratory/pulmonary disorder.  

In conclusion, although the Veteran is shown to have a diagnosis of COPD in this case, such is not shown to have been incurred during service.  Insofar as the Veteran has alleged exposures to substances during service, the Board finds that evidence does not support a finding of any such exposures during military service; in particular, the Board notes that merely being in close proximity to undisturbed asbestos does not constitute an "in-service injury" in this case.  Finally, even if the Board were to assume exposure to volcanic ash, Dr. C.P.H. and the November 2016 VA examiner's opinions weigh against any finding that the current respiratory/pulmonary disorder is related to military service; rather, both of those doctors found that such was more likely related to the Veteran's nonservice-connected heart and diabetes disorders.  

Accordingly, service connection for a respiratory/pulmonary disorder, to include COPD, must be denied at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the 



	(CONTINUED ON NEXT PAGE)



preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory/pulmonary disorder, to include COPD, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


